DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9 and 12-18) in the reply filed on 10/14/2022 is acknowledged.  The traversal is on the ground(s) that “Herbert neither anticipates nor renders the invention recited in the pending claim obvious” and “no serious burden is placed on the Examiner when the remaining claims are kept in the applicant”
This is not found persuasive because this application complies the national stage applications submitted under 35 U.S.C. 371. Therefore, unity of invention analysis is applied for restriction practice of this application. In this case, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the technical feature of arrangement comprising a heat-emitting resistor, a control device for switching the resistor is not a special technical feature as it does not make a contribution over the prior art in view of Herbert as shown in the Requirement for Restriction/Election sent on 08/18/2022.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show  “a housing or chassis component” as described in the specification. The drawing only discloses a circuit diagram, and the element 10 represented to the housing is mistakenly pointing to a line in the circuit diagram.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 4, 6, 12, 15, 16, and 18 are objected to because of the following informalities: The limitations 
“wherein the first partial resistor and the component form a first partial capacitance and the second resistor and the component form a second partial capacitance” in claim 1 should read “wherein the first partial resistor and the component form a first partial capacitance, and the second resistor and the component form a second partial capacitance”;
 “silicon and/or silicon carbide and/or gallium arsenide” in claim 4 should read “silicon or silicon carbide or gallium arsenide”;
“a backup apparatus comprising one or more capacitances in parallel with the heat-emitting resistor and/or the switching device” in claim 6 should read a backup apparatus comprising one or more capacitors in parallel with the heat-emitting resistor or the switching device;
“Electrical heating apparatus comprising an arrangement according to claim 1 and/or configured for carrying out the control method for controlling the electrical resistor of the heating apparatus according to claim 10” in claim 12 should read “Electrical heating apparatus comprising an arrangement according to claim 1 or configured for carrying out the control method for controlling the electrical resistor of the heating apparatus according to claim 10”;
“the first partial capacitance corresponds to at least 30% and/or at most 70% of the second partial capacitance” in claim 15 should read “the first partial capacitance corresponds to at least 30% or at most 70% of the second partial capacitance”;
“the first partial resistor corresponds to at least 30% and/or at most 70% of the second partial resistor” in claim 16 should read “the first partial resistor corresponds to at least 30% or at most 70% of the second partial resistor”;
“the control device is configured for switching the resistor with a frequency of at least 8 kHz and/or at most 25 kHz” in claim 18 should read “the control device is configured for switching the resistor with a frequency of at least 8 kHz or at most 25 kHz”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one switching device for switching the heat-emitting resistor” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "the stated order" is insufficient antecedent basis for this limitation in the claim. In addition, the detail of the “stated order” is unclear due to the claim does not introduce any stated order.
The limitation “a component that is at a potential without direct reference to a drive voltage” is indefinite. The meaning the limitation is unclear. Does it mean a component not directly connected to a drive voltage?  Does it mean a component having a potential that different from a drive voltage? or something else? The metes and bounds of the limitation is unclear.
The limitation “wherein the first partial resistor and the component form a first partial capacitance and the second resistor and the component form a second partial capacitance” is indefinite. It is unclear what exactly the component is, and how to form a capacitance by a resistor and a component. The metes and bounds of the limitation is unclear.
The limitation “wherein the partial capacitances are formed in such a way that upon the switching of the resistor a current flowing in the first partial capacitance is at least partly taken up by the second partial capacitance, or vice versa” is indefinite. It is unclear how the function can be performed, since the claim only discloses the first partial resistor and the second partial resistor connected in series, the current should flow through the first partial resistor and the second partial resistor.

Regarding claim 2, the limitation " the first partial capacitance at least substantially corresponds to the second partial capacitance" is indefinite. It is unclear whether the limitation means that the first partial capacitance equals to the second partial capacitance, the first partial capacitance is within certain value range of the second partial capacitance, the first partial capacitance has a certain ratio with the second partial capacitance, or something else. The metes and bounds of the limitation is unclear.

Regarding claim 3, the limitation “the first partial resistor at least substantially corresponds to the second partial resistor" is indefinite. It is unclear whether the limitation  means that the first partial resistor has the same size as the second partial resistor, the resistance of first partial capacitance is same as the resistance of the second partial capacitance, or something else. The metes and bounds of the limitation is unclear.

Regarding claim 7, the limitation “the control device is configured for the pulse-width-modulated driving of the heat-emitting resistor” is indefinite. Since the control device is merely a switching device as disclosed in claim 1, it is unclear how to perfume the pulse-width-modulated driving of the heat-emitting resistor by a switching device.

Regarding claim 9, the limitation “the resistor” is indefinite. It is unclear whether “the resistor” means the heating-emitting resistor, the first partial resistor, or the second partial resistor. The metes and bounds of the limitation is unclear.

Regarding claim 15, the limitation “the first partial capacitance corresponds to at least 30% and/or at most 70% of the second partial capacitance" is indefinite. It is unclear the term “corresponds to”  means equal to or within certain value range of, or something else. The metes and bounds of the limitation is unclear.

Regarding claim 16, the limitation “the first partial resistor corresponds to at least 30% and/or at most 70% of the second partial resistor " is indefinite. It is unclear the term “corresponds to”  means equal to or within certain value range of, or something else. The metes and bounds of the limitation is unclear.

Regarding claim 2-9 and 12-18, the claims are rejected due to their dependency on an indefinite claim as shown above.

	
Examiner’s note: The current claims are generally indefinite, the metes and bounds of limitations are unclear, and the claims fail to point out what is included or excluded by the claim language. Therefore the patentability of the subject matter in the claims cannot be determined, and the proper prior arts cannot be determined and provided. Examiner suggests that applicant amend the claim language to clearly and positively define the structure the device. Applicant’s representative is cordially invited to contact Examiner if Applicant’s representative have any question regarding the office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761